Exhibit 10.2
SECURITIES PURCHASE AGREEMENT
BY AND AMONG
EL PASO PIPELINE PARTNERS, L.P.,
EL PASO PIPELINE GP COMPANY, L.L.C.

AND
THE PURCHASERS





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.01 Definitions
    1  
Section 1.02 Accounting Procedures and Interpretation
    5  
 
       
ARTICLE II SALE AND PURCHASE
    6  
 
       
Section 2.01 Sale and Purchase
    6  
Section 2.02 Closing
    6  
Section 2.03 Independent Nature of Purchasers’ Obligations and Rights
    6  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
    7  
 
       
Section 3.01 Existence of the Partnership and its Subsidiaries
    7  
Section 3.02 Restricted Units, Capitalization and Valid Issuance
    7  
Section 3.03 SEC Documents
    9  
Section 3.04 No Material Adverse Change
    10  
Section 3.05 Litigation
    10  
Section 3.06 No Breach
    10  
Section 3.07 Authority
    10  
Section 3.08 Approvals
    11  
Section 3.09 MLP Status
    11  
Section 3.10 Investment Company Status
    11  
Section 3.11 Valid Private Placement
    11  
Section 3.12 Certain Fees
    11  
Section 3.13 No Side Agreements
    11  
Section 3.14 Taxes
    11  
Section 3.15 Acknowledgment Regarding Purchase of Restricted Units
    12  
Section 3.16 Compliance with Laws
    12  
Section 3.17 Insurance
    12  
Section 3.18 No Integrated Offering
    12  
Section 3.19 Registration Rights
    13  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER
    13  
 
       
Section 4.01 Valid Existence
    13  
Section 4.02 No Breach
    13  
Section 4.03 Authority
    13  
Section 4.04 Investment
    14  
Section 4.05 Nature of Purchaser
    14  
Section 4.06 Receipt of Information; Authorization
    14  
Section 4.07 Restricted Securities
    14  
Section 4.08 Certain Fees
    15  
Section 4.09 Legend
    15  
Section 4.10 No Substantial Security Holders
    15  
Section 4.11 No Side Agreements
    15  
Section 4.12 Short Selling
    15  
Section 4.13 Record Date; Distributions
    15  
 
       
ARTICLE V COVENANTS
    16    
Section 5.01 Issuer Lock-Up/Subsequent Issuances of Units
    16  

-i-



--------------------------------------------------------------------------------



 



         
Section 5.02 Purchaser Lock-Ups
    16  
Section 5.03 Taking of Necessary Action
    16  
Section 5.04 Disclosure; Public Filings
    16  
Section 5.05 Other Actions
    16  
Section 5.06 Use of Proceeds
    17  
Section 5.07 Partnership Fees
    17  
Section 5.08 Purchaser Fees
    17  
Section 5.09 Certain Special Allocations of Book and Taxable Income
    17  
Section 5.10 Non-Disclosure; Interim Public Filings
    18  
Section 5.11 Acknowledgement and Agreement Regarding Short Sales
    18  
Section 5.12 Rule 144 Reporting
    18  
Section 5.13 Failure to Timely File Required Documents with the Commission
    18  
 
       
ARTICLE VI CLOSING CONDITIONS
    19  
 
       
Section 6.01 Conditions to the Closing
    19  
Section 6.02 Partnership Deliveries
    21  
Section 6.03 Purchaser Deliveries
    21  
 
       
ARTICLE VII INDEMNIFICATION, COSTS AND EXPENSES
    22  
 
       
Section 7.01 Indemnification by the Partnership
    22  
Section 7.02 Indemnification by Purchasers
    22  
Section 7.03 Indemnification Procedure
    22  
 
       
ARTICLE VIII MISCELLANEOUS
    23  
 
       
Section 8.01 Interpretation
    23  
Section 8.02 Survival of Provisions
    24  
Section 8.03 No Waiver; Modifications in Writing
    24  
Section 8.04 Binding Effect; Assignment
    24  
Section 8.05 Aggregation of Restricted Units
    25  
Section 8.06 [Reserved]
    25  
Section 8.07 Communications
    25  
Section 8.08 Removal of Legend
    25  
Section 8.09 Entire Agreement
    26  
Section 8.10 Governing Law
    26  
Section 8.11 Execution in Counterparts
    26  
Section 8.12 Expenses
    26  
Section 8.13 Obligations Limited to Parties to Agreement
    26  
Section 8.14 Waiver of Preemptive Right by General Partner
    27  
Section 8.15 Termination
    27  

-ii-



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS
Exhibit A - Form of Legal Opinion

iii



--------------------------------------------------------------------------------



 



SECURITIES PURCHASE AGREEMENT
     SECURITIES PURCHASE AGREEMENT, dated effective as of September 30, 2008
(this “Agreement”), by and among El Paso Pipeline Partners, L.P., a Delaware
limited partnership (the “Partnership”), each of the Purchasers listed in the
signature pages attached hereto (each referred to herein as a “Purchaser” and
collectively, the “Purchasers”), and, solely for purposes of Section 8.14 of
this Agreement, El Paso Pipeline GP Company, L.L.C., a Delaware limited
liability company (the “General Partner”).
     WHEREAS, the Partnership desires to partially fund the acquisition of an
incremental interest of 15 percent of Southern Natural Gas Company and
30 percent of Colorado Interstate Gas Company from El Paso Corporation and its
Affiliates;
     WHEREAS, the Partnership desires to sell Restricted Units to each of the
Purchasers in a private placement exempt from the registration requirements of
the Securities Act, and the Purchasers desire to purchase such Restricted Units
from the Partnership, each in accordance with the provisions of this Agreement;
and
     WHEREAS, the Partnership has agreed to provide Purchasers with certain
registration rights with respect to the Purchased Restricted Units acquired
pursuant to this Agreement;
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Partnership and each of the
Purchasers, severally and not jointly, hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
     “Action” against a Person means any lawsuit, action, proceeding,
investigation or complaint before any Governmental Authority, mediator or
arbitrator.
     “Affiliate” means, with respect to a specified Person, any other Person,
whether now in existence or hereafter created, directly or indirectly
controlling, controlled by or under direct or indirect common control with such
specified Person. For purposes of this definition, “control” (including, with
correlative meanings, “controlling,” “controlled by,” and “under common control
with”) means the power to direct or cause the direction of the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise. For purposes of the Basic
Documents, MLP Co-Investment Opportunity Fund, L.P. shall be deemed to be an
Affiliate of NGPMR MLP Opportunity Fund Company, LLC.
     “Agreement” shall have the meaning specified in the introductory paragraph.

1



--------------------------------------------------------------------------------



 



     “Basic Documents” means, collectively, this Agreement and any and all other
agreements or instruments executed and delivered by the Parties on the date
hereof or the Closing Date relating to the issuance and sale of the Restricted
Units, or any amendments, supplements, continuations or modifications thereto.
     “Business Day” means any day other than a Saturday, Sunday, or a legal
holiday for commercial banks in New York, New York.
     “CIG” means Colorado Interstate Gas Company, a Delaware general
partnership.
     “Closing” shall have the meaning specified in Section 2.02.
     “Closing Date” shall have the meaning specified in Section 2.02.
     “Commission” means the United States Securities and Exchange Commission.
     “Commitment Purchase Amount” means with respect to each Purchaser, the
dollar amount set forth opposite each Purchaser’s name under the heading
“Commitment Purchase Amount.”
     “Contribution Agreement” means the Contribution and Exchange Agreement,
dated September 17, 2008, by and among the Partnership, El Paso Pipeline GP
Company, L.L.C., a Delaware limited liability company and the general partner of
the Partnership, El Paso Pipeline LP Holdings, L.L.C., El Paso Pipeline Partners
Operating Company, L.L.C., El Paso Corporation, El Paso Noric Investments III,
L.L.C., Colorado Interstate Gas Company, El Paso SNG Holding Company, L.L.C.,
Southern Natural Gas Company, EPPP SNG GP Holdings, L.L.C. and EPPP CIG GP
Holdings, L.L.C.
     “Delaware LP Act” means the Delaware Revised Uniform Limited Partnership
Act.
     “El Paso GP LTIP” means the El Paso Pipeline GP Company, L.L.C. Long-Term
Incentive Plan, as amended from time to time.
     “EPPP CIG” means EPPP CIG GP Holdings, L.L.C., a Delaware limited liability
company.
     “EPPP SNG” means EPPP SNG GP Holdings, a Delaware limited liability
company.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations of the Commission promulgated
thereunder.
     “GAAP” means generally accepted accounting principles in the United States
of America in effect from time to time.
     “General Partner” has the meaning specified in the recitals of this
Agreement.
     “Governmental Authority” shall include the country, state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or which exercises valid

2



--------------------------------------------------------------------------------



 



jurisdiction over any such Person or such Person’s Property, and any court,
agency, department, commission, board, bureau or instrumentality of any of them
and any monetary authorities that exercise valid jurisdiction over any such
Person or such Person’s Property. Unless otherwise specified, all references to
Governmental Authority herein shall mean a Governmental Authority having
jurisdiction over, where applicable, the Partnership, its Subsidiaries or any of
their Property or any of the Purchasers.
     “Indemnified Party” shall have the meaning specified in Section 7.03.
     “Indemnifying Party” shall have the meaning specified in Section 7.03.
     “Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.
     “Lien” means any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. For the purpose of this Agreement, a Person shall be
deemed to be the owner of any Property that it has acquired or holds subject to
a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
     “Liquidated Damages Amount” means an amount equal to 1.00% of the product
of $17.182 times the weighted average of Restricted Securities held by such
Purchaser per 30-day period. The Liquidated Damages Amount for any period of
less than 30 days shall be prorated by multiplying the Liquidated Damages Amount
to be paid in a full 30-day period by a fraction, the numerator of which is the
number of days for which such liquidated damages are owed, and the denominator
of which is 30.
     “Lock-Up Date” means 90 days from the Closing Date.
     “Knowledge of the Partnership” means to the actual knowledge of James C.
Yardley, John R. Sult, James J. Cleary, Daniel B. Martin or Norman G. Holmes, as
Chairman or executive officers of the General Partner.
     “NYSE” means the New York Stock Exchange.
     “Partnership” shall have the meaning specified in the introductory
paragraph.
     “Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of November 21, 2007.
     “Partnership Material Adverse Effect” means any material and adverse effect
on (i) the assets, liabilities, financial condition, business, operations,
prospects or affairs of the Partnership and its Subsidiaries, taken as a whole,
measured against those assets, liabilities, financial condition, business,
operations, prospects or affairs reflected in the SEC Documents filed with

3



--------------------------------------------------------------------------------



 



the Commission prior to the date hereof or from the facts represented or
warranted by the Partnership in any Basic Document, (ii) the ability of the
Partnership to meet its obligations under the Basic Documents, or (iii) the
ability of the Partnership to consummate the transactions under any Basic
Document on a timely basis. Notwithstanding the foregoing, a “Partnership
Material Adverse Effect” shall not include any effect resulting or arising from:
(a) any change in general economic conditions in the industries or markets in
which the Partnership or its Subsidiaries operate that do not have a
disproportionate impact on the Partnership or its Subsidiaries; (b) the outbreak
or escalation of national or international political, diplomatic or military
conditions, including any engagement in hostilities, whether or not pursuant to
a declaration of war, or the occurrence of any military or terrorist attack; or
(c) changes in GAAP or other accounting principles.
     “Partnership Related Parties” shall have the meaning specified in
Section 7.02.
     “Partnership Securities” means any class or series of equity interest in
the Partnership (but excluding any options, rights, warrants and appreciation
rights to an equity interest in the Partnership), including without limitation
Units.
     “Party” or “Parties” means the Partnership and the Purchasers party to this
Agreement, individually or collectively, as the case may be.
     “Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.
     “Private Placement Value” shall have the meaning specified in Section 5.09.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Purchaser” and “Purchasers” shall have the meaning specified in the
introductory paragraph.
     “Purchaser Material Adverse Effect” means, with respect to a particular
Purchaser, any material and adverse effect on (a) the ability of a Purchaser to
meet its obligations under the Basic Documents or (b) the ability of a Purchaser
to consummate the transactions under any Basic Document on a timely basis.
     “Purchaser Related Parties” shall have the meaning specified in
Section 7.01.
     “Representatives” of any Person means the Affiliates, control persons,
officers, directors, employees, agents, counsel, investment bankers and other
representatives of such Person.
     “Restricted Units” means the Units to be issued and sold to the Purchasers
pursuant to this Agreement.
     “SEC Documents” shall have the meaning specified in Section 3.03.

4



--------------------------------------------------------------------------------



 



     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations of the Commission promulgated thereunder.
     “Short Sale” means, without limitation, all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.
     “SNG” means Southern Natural Gas Company, a Delaware general partnership.
     “Subordinated Unit” means a Partnership Security representing a fractional
part of the partnership interests of all limited partners of the Partnership and
having the rights and obligations specified with respect to subordinated units
in the Partnership Agreement. The term “Subordinated Unit” does not include a
Unit. A Subordinated Unit that is convertible into a Unit shall not constitute a
Unit until such conversion occurs.
     “Subsidiary” means, as to any Person, any corporation or other entity of
which (i) such Person or a Subsidiary of such Person is a general partner or
managing member, (ii) at least a majority of the outstanding equity interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or similar governing body of such corporation or other entity
is at the time directly or indirectly owned or controlled by such Person or one
or more of its Subsidiaries or (iii) any corporation or other entity as to which
such Person consolidates for accounting purposes; provided, none of CIG, SNG or
any of their respective Subsidiaries shall be a “Subsidiary” of the Partnership
or any of its Subsidiaries for the purposes of this Agreement.
     “Taxes” means any tax, charge, levy, penalty or other assessment imposed by
any U.S. federal, state, local or foreign taxing authority, including any
excise, property, income, sales, transfer, franchise, payroll, withholding,
social security or other tax, including any interest, penalties or additions
attributable thereto.
     “Tax Return” means any return, report, information return, declaration,
claim for refund or other document (including any related or supporting
information) supplied or required to be supplied with respect to any Taxes and
including any supplement or amendment thereof.
     “Unit” means a common unit of the Partnership representing limited partner
interests therein.
     “Unit Purchase Price” shall have the meaning specified in Section 2.01(c).
     “Unitholders” means the Unitholders of the Partnership (within the meaning
of the Partnership Agreement).
     “8-K Filing” shall have the meaning specified in Section 5.10.
     Section 1.02 Accounting Procedures and Interpretation. Unless otherwise
specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with

5



--------------------------------------------------------------------------------



 



respect to accounting matters under this Agreement shall be made, and all
financial statements and certificates and reports as to financial matters
required to be furnished to the Purchasers under this Agreement shall be
prepared, in accordance with GAAP applied on a consistent basis during the
periods involved (except, in the case of unaudited statements, as permitted by
Form 10-Q promulgated by the Commission) and in compliance as to form in all
material respects with applicable accounting requirements and with the published
rules and regulations of the Commission with respect thereto.
ARTICLE II
SALE AND PURCHASE
     Section 2.01 Sale and Purchase.
     (a) Sale and Purchase. Subject to the terms and conditions of this
Agreement, at the Closing, the Partnership hereby agrees to issue and sell to
each Purchaser, and each Purchaser hereby agrees, severally and not jointly, to
purchase from the Partnership, the number of Restricted Units determined
pursuant to paragraph (b) below of this Section 2.01, and each Purchaser agrees
to pay the Partnership the Unit Purchase Price for each Restricted Unit, in each
case, as set forth in paragraph (c) below of this Section 2.01. The obligation
of each Purchaser under this Agreement is independent of the obligation of each
other Purchaser, and the failure or waiver of performance with respect to any
Purchaser does not excuse performance by any other Purchaser.
     (b) Units. The number of Restricted Units to be issued and sold to each
Purchaser shall be the number of Restricted Units listed under the name of such
Purchaser on the attached signature pages.
     (c) Consideration. The amount per Restricted Unit each Purchaser will pay
to the Partnership to purchase the Restricted Units (the “Unit Purchase Price”)
shall be $17.182.
     Section 2.02 Closing. Subject to the terms and conditions of this
Agreement, the execution and delivery of the Basic Documents (other than this
Agreement), delivery of certificates representing the Restricted Units and
execution and delivery of all other instruments, agreements, and other documents
required (which certificates representing the Restricted Units may be delivered
within seven (7) Business Days of the Closing Date) by this Agreement (the
“Closing”) shall take place on September 30, 2008, or such other date as shall
be agreeable to the Parties (the “Closing Date”). The Closing shall take place
at the offices of Andrews Kurth LLP, 600 Travis, Suite 4200, Houston, Texas
77002. At the Closing, subject to the terms and conditions of this Agreement,
each of the Partnership and the Purchasers shall deliver, or cause to be
delivered, the items set forth in Article VI.
     Section 2.03 Independent Nature of Purchasers’ Obligations and Rights. The
respective obligations of each Purchaser under any Basic Document are several
and not joint with the obligations of any other Purchaser, and no Purchaser
shall be responsible in any way for the performance of the obligations of any
other Purchaser under any Basic Document. The failure or waiver of performance
under any Basic Document by any Purchaser, or on its behalf, does not

6



--------------------------------------------------------------------------------



 



excuse performance by any other Purchaser. Nothing contained herein or in any
other Basic Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group for purposes of
Section 13(d) of the Exchange Act with respect to such obligations or the
transactions contemplated by any Basic Document. Each Purchaser shall be
entitled to independently protect and enforce its rights, including the rights
arising out of this Agreement or out of the other Basic Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
     The Partnership represents and warrants to the Purchasers, on and as of the
date of this Agreement and on and as of the Closing Date, as follows:
     Section 3.01 Existence of the Partnership and its Subsidiaries.
     (a) The Partnership: (i) is a limited partnership duly formed, validly
existing and in good standing under the Laws of the State of Delaware; (ii) has
all requisite limited partnership power and authority, and has all governmental
licenses, authorizations, consents and approvals, necessary to own, lease, use
and operate its Properties and carry on its business as its business is now
being conducted as described in the SEC Documents, except where the failure to
obtain such licenses, authorizations, consents and approvals would not
reasonably be expected to have a Partnership Material Adverse Effect; and
(iii) is qualified to do business in all jurisdictions in which the nature of
the business conducted by it makes such qualifications necessary, except where
failure so to qualify would not reasonably be expected to have a Partnership
Material Adverse Effect. The Partnership is not in violation of its certificate
of limited partnership or the Partnership Agreement.
     (b) The General Partner has been duly formed and is validly existing and in
good standing under the laws of the State of Delaware and has all requisite
limited liability company power and authority, and has all governmental
licenses, authorizations, consents and approvals necessary, to own, lease, use
or operate its Properties and carry on its business as now being conducted and
as described in the SEC Documents, except where the failure to obtain such
licenses, authorizations, consents and approvals would not be reasonably likely
to have a Partnership Material Adverse Effect.
     Section 3.02 Restricted Units, Capitalization and Valid Issuance.
     (a) The Restricted Units shall have those rights, preferences, privileges
and restrictions governing the Units as set forth in the Partnership Agreement.
A true and correct copy of the Partnership Agreement has been filed by the
Partnership with the Commission.
     (b) As of the date of this Agreement, the issued and outstanding limited
partner interests of the Partnership consist of 57,196,211 Units, 27,727,411
Subordinated

7



--------------------------------------------------------------------------------



 



Units and the Incentive Distribution Rights (as defined in the Partnership
Agreement) and the only issued and outstanding general partner interest is the
General Partner’s 2% general partner interest. All of the outstanding Units,
Subordinated Units and Incentive Distribution Rights have been duly authorized
and validly issued in accordance with applicable Law under the Delaware LP Act
and the Partnership Agreement and are fully paid (to the extent required under
applicable Law and the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act).
     (c) Other than the El Paso GP LTIP, the Partnership has no equity
compensation plans that contemplate the issuance of Units (or securities
convertible into or exchangeable for Units). No indebtedness having the right to
vote (or convertible into or exchangeable for securities having the right to
vote) on any matters on which the Unitholders may vote is issued or outstanding.
Except (i) as have been granted pursuant to El Paso GP LTIP, (ii) as
contemplated by this Agreement, (iii) as contemplated by the Contribution
Agreement or (iv) as are contained in the Partnership Agreement, there are no
outstanding or authorized (A) options, warrants, preemptive rights,
subscriptions, calls, convertible or exchangeable securities or other rights,
agreements, claims or commitments of any character obligating the Partnership or
any of its Subsidiaries to issue, transfer or sell any limited partner interests
or other equity interests in, the Partnership or securities convertible into or
exchangeable for such limited partner interests or other equity interests,
(B) obligations of the Partnership to repurchase, redeem or otherwise acquire
any limited partner interests or other equity interests of the Partnership or
any of its Subsidiaries or any such securities or agreements listed in clause
(A) of this sentence or (C) voting trusts or similar agreements to which the
Partnership or any of its Subsidiaries is a party with respect to the voting of
the equity interests of the Partnership. Neither the execution of this Agreement
nor the issuance of the Units as contemplated by this Agreement gives rise to
any rights for or relating to the registration of any securities of the
Partnership.
     (d) (i) All of the issued and outstanding equity interests of each of the
Partnership’s Subsidiaries are owned, directly or indirectly, by the Partnership
free and clear of any Liens (except for such restrictions as may exist under
applicable Law, the organizational documents of such Subsidiaries), and all such
ownership interests have been duly authorized, validly issued and are fully paid
(to the extent required by applicable Law and the organizational documents of
such Subsidiaries) and non-assessable (except as nonassessability may be
affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act and
Sections 18-607 and 18-804 of the Delaware LLC Act, as applicable, or the
organizational documents of such Subsidiaries) and (ii) except as disclosed in
the Partnership’s SEC Documents, neither the Partnership nor any of its
Subsidiaries owns any shares of capital stock or other securities of, or
interest in, any other Person, or is obligated to make any capital contribution
to or other investment in any other Person other than such Subsidiaries, CIG and
SNG.
     (e) After giving effect to the transactions contemplated by the
Contribution Agreement, EPPP CIG will directly own a 40% general partnership
interest in CIG and

8



--------------------------------------------------------------------------------



 



EPPP SNG will directly own a 25% general partnership interest in SNG and all
such general partnership interests will have been duly authorized and validly
issued.
     (f) The offer and sale of the Restricted Units and the limited partner
interests represented thereby have been duly authorized by the Partnership
pursuant to the Partnership Agreement and, when issued and delivered to the
Purchasers against payment therefore in accordance with the terms of this
Agreement, will be validly issued, fully paid (to the extent required by
applicable Law and the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act) and will be free of any and all Liens and restrictions on
transfer, other than restrictions on transfer under the Partnership Agreement
and under applicable state and federal securities Laws and other than such Liens
as are created by the Purchasers.
     (g) The Restricted Units will be issued in compliance with all applicable
rules of the NYSE. Prior to the Closing Date, the Partnership will submit to the
NYSE a Supplemental Listing Application with respect to the Restricted Units.
The Partnership’s currently outstanding Units are quoted on the NYSE and the
Partnership has not received any notice of delisting.
     (h) Neither the execution of this Agreement nor the offering or sale of the
Restricted Units gives rise to any rights for or relating to the registration of
any Units or other securities of the Partnership other than those rights granted
to the General Partner or any of its Affiliates (as such term is defined in the
Partnership Agreement) under Section 7.12 of the Partnership Agreement.
     Section 3.03 SEC Documents. The Partnership has filed with the Commission
all reports, schedules and statements required to be filed by it under the
Exchange Act since the consummation of its initial public offering (all such
documents filed on or prior to the date of this Agreement, but specifically
excluding any documents “furnished,” collectively, the “SEC Documents”). The SEC
Documents, including any Partnership audited or unaudited financial statements
and any notes thereto or schedules included therein, at the time filed (except
to the extent corrected by a subsequently filed SEC Document filed prior to the
date of this Agreement) (i) did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading, (ii) complied as to form in all material
respects with applicable requirements of the Exchange Act and the applicable
accounting requirements and with the published rules and regulations of the
Commission with respect thereto, (iii) were prepared in accordance with GAAP
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto or, in the case of unaudited statements, as
permitted by Form 10-Q of the Commission) and (iv) fairly present (subject in
the case of unaudited statements to normal, recurring and year-end audit
adjustments) in all material respects the consolidated financial position of the
Partnership as of the dates thereof and the consolidated results of its
operations and cash flows for the periods then ended. Ernst & Young LLP is an
independent registered public accounting firm with respect to the Partnership
and has not resigned or been dismissed as an independent registered public
accountant of the Partnership as a result of or in connection with any
disagreement with the

9



--------------------------------------------------------------------------------



 



Partnership on any matter of accounting principles or practices, financial
statement disclosure or auditing scope or procedures.
     Section 3.04 No Material Adverse Change. Except as set forth in or
contemplated by the SEC Documents filed with the Commission since June 30, 2008,
the Partnership and its Subsidiaries have conducted their business in the
ordinary course, consistent with past practice, and there has been no (i) change
that has had or would reasonably be expected to have a Partnership Material
Adverse Effect, (ii) acquisition or disposition of any material asset by the
Partnership or any of its Subsidiaries or any contract or arrangement therefore,
otherwise than for fair value in the ordinary course of business, (iii) material
change in the Partnership’s accounting principles, practices or methods or
(iv) incurrence of material indebtedness.
     Section 3.05 Litigation. Except as set forth in the SEC Documents, there is
no Action pending or, to the Knowledge of the Partnership, contemplated or
threatened against the Partnership or any of its Subsidiaries or any of their
respective officers (in their capacity as such), directors (in their capacity as
such) or Properties, (a) which (individually or in the aggregate) reasonably
would be expected to have a Partnership Material Adverse Effect or which
challenges the validity of any of the Basic Documents or the right of the
Partnership to enter into any of the Basic Documents or to consummate the
transactions contemplated hereby and thereby or (b) which would reasonably be
expected to adversely affect or restrict the Partnership’s ability to consummate
the transactions contemplated by the Basic Documents.
     Section 3.06 No Breach. The execution, delivery and performance by the
Partnership of the Basic Documents to which it is a party and all other
agreements and instruments to be executed and delivered by the Partnership
pursuant hereto or thereto or in connection herewith and therewith, and
compliance by the Partnership with the terms and provisions hereof and thereof,
do not and will not (a) violate any provision of any Law, governmental permit,
determination or award having applicability to the Partnership or any of its
Subsidiaries or any of their respective Properties, (b) conflict with or result
in a violation of any provision of the organizational documents of the
Partnership or any of its Subsidiaries, (c) require any consent, approval or
notice under or result in a violation or breach of or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under any note, bond,
mortgage, license, loan or credit agreement or other instrument, obligation or
agreement to which the Partnership or any of its Subsidiaries is a party or by
which the Partnership or any of its Subsidiaries or any of their respective
Properties may be bound or (d) result in or require the creation or imposition
of any Lien upon or with respect to any of the Properties now owned or hereafter
acquired by the Partnership or any of its Subsidiaries, except in the cases of
clauses (a), (c) and (d) where such violation, default, breach, termination,
cancellation, failure to receive consent or approval, or acceleration with
respect to the foregoing provisions of this Section 3.06 would not, individually
or in the aggregate, reasonably be expected to have a Partnership Material
Adverse Effect.
     Section 3.07 Authority. The Partnership has all necessary limited
partnership power and authority to execute, deliver and perform its obligations
under the Basic Documents to which it is a party and to consummate the
transactions contemplated thereby; the execution, delivery and performance by
the Partnership of the Basic Documents to which it is a party, and the
consummation of the transactions contemplated thereby, have been duly authorized
by all

10



--------------------------------------------------------------------------------



 



necessary action on its part; and the Basic Documents will constitute the legal,
valid and binding obligations of Partnership, enforceable in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer and similar Laws affecting creditors’ rights
generally or by general principles of equity, including principles of commercial
reasonableness, fair dealing and good faith. No approval from the holders of
outstanding Units is required under the Partnership Agreement or the rules of
the NYSE in connection with the Partnership’s issuance and sale of the
Restricted Units to the Purchasers.
     Section 3.08 Approvals. No authorization, consent, approval, waiver,
license, qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
the Partnership of any of the Basic Documents to which it is a party or the
Partnership’s issuance and sale of the Restricted Units, except (i) as may be
required under the state securities or “Blue Sky” Laws, or (ii) where the
failure to receive such authorization, consent, approval, waiver, license,
qualification or written exemption or to make such filing, declaration,
qualification or registration would not, individually or in the aggregate,
reasonably be expected to have a Partnership Material Adverse Effect.
     Section 3.09 MLP Status. The Partnership has, for each taxable year
beginning on or after the closing of its initial public offering, met the gross
income requirements of Section 7704(c)(2) of the Internal Revenue Code of 1986,
as amended.
     Section 3.10 Investment Company Status. The Partnership is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
     Section 3.11 Valid Private Placement. Assuming the accuracy of the
representations and warranties of the Purchasers contained in this Agreement,
the sale and issuance of the Restricted Units pursuant to this Agreement is
exempt from the registration requirements of the Securities Act, and neither the
Partnership nor, to the Knowledge of the Partnership, any authorized
Representative acting on its behalf has taken or will take any action hereafter
that would cause the loss of such exemption.
     Section 3.12 Certain Fees. No fees or commissions are or will be payable by
the Partnership to brokers, finders, or investment bankers with respect to the
sale of any of the Restricted Units or the consummation of the transactions
contemplated by this Agreement.
     Section 3.13 No Side Agreements. Other than this Agreement, there are no
agreements by, among or between the Partnership or its Affiliates, on the one
hand, and any of the Purchasers or their Affiliates, on the other hand, with
respect to the transactions contemplated hereby nor promises or inducements for
future transactions between or among any of such parties.
     Section 3.14 Taxes. The Partnership has filed all Tax Returns required to
be filed. To the Knowledge of the Partnership, such Tax Returns are true,
correct and complete in all material respects. The Partnership has paid in full
all Taxes shown to be due on such Tax Returns. The Partnership has not received
any written notice of deficiency or assessment from any taxing authority with
respect to liabilities for any material Taxes, which have not been fully paid or

11



--------------------------------------------------------------------------------



 



finally settled, unless being contested in good faith through appropriate
proceedings and for which adequate reserves are presented in the Partnership’s
financial statements included in the SEC Documents.
     Section 3.15 Acknowledgment Regarding Purchase of Restricted Units. The
Partnership acknowledges and agrees that (i) each of the Purchasers is
participating in the transactions contemplated by this Agreement and the other
Basic Documents at the Partnership’s request and the Partnership has concluded
that such participation is in the Partnership’s best interest and is consistent
with the Partnership’s objectives and (ii) each of the Purchasers is acting
solely in the capacity of an arm’s length purchaser. The Partnership further
acknowledges that no Purchaser is acting or has acted as an advisor, agent or
fiduciary of the Partnership (or in any similar capacity) with respect to this
Agreement or the other Basic Documents and any advice given by any Purchaser or
any of its respective Representatives in connection with this Agreement or the
other Basic Documents is merely incidental to the Purchasers’ purchase of the
Restricted Units. The Partnership further represents to each Purchaser that the
Partnership’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the
Partnership and its Representatives.
     Section 3.16 Compliance with Laws. Neither the Partnership nor any of its
Subsidiaries is in violation of any Law applicable to the Partnership or its
Subsidiaries, except as would not, individually or in the aggregate, have a
Partnership Material Adverse Effect. The Partnership and its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not have, individually or in the aggregate, a Partnership Material Adverse
Effect, and neither the Partnership nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit, except where such potential revocation or
modification would not have, individually or in the aggregate, a Partnership
Material Adverse Effect.
     Section 3.17 Insurance. The Partnership and the General Partner are insured
against such losses and risks and in such amounts as the Partnership believes in
its sole discretion to be prudent for its businesses. The Partnership does not
have any reason to believe that it or the General Partner will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business.
     Section 3.18 No Integrated Offering. Neither the Partnership, nor any of
its Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Restricted Units to be integrated with prior offerings by the Partnership for
purposes of the Securities Act or any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
the trading market on which the Units are currently listed or quoted.

12



--------------------------------------------------------------------------------



 



     Section 3.19 Registration Rights. Neither the execution of this Agreement
nor the issuance of the Purchased Units as contemplated by this Agreement gives
rise to any rights for or relating to the registration of any securities of the
Partnership.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER
     Each Purchaser, severally and not jointly, represents and warrants to the
Partnership with respect to itself, on and as of the date of this Agreement and
on and as of the Closing Date, as follows:
     Section 4.01 Valid Existence. Such Purchaser (a) is duly incorporated or
formed, validly existing and in good standing under the Laws of its respective
jurisdiction of incorporation or formation, and (b) has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary to own its Properties and carry on its business as its
business is now being conducted, except where the failure to obtain such
licenses, authorizations, consents and approvals would not reasonably be
expected to have a Purchaser Material Adverse Effect. Each such Purchaser is not
in default in the performance, observance or fulfillment of any provision of its
organizational documents, except where such default would not have or would not
reasonably be likely to have a Purchaser Material Adverse Effect.
     Section 4.02 No Breach. The execution, delivery and performance by such
Purchaser of the Basic Documents to which it is a party and all other agreements
and instruments to be executed and delivered by such Purchaser pursuant hereto
or thereto or in connection herewith or therewith, compliance by such Purchaser
with the terms and provisions hereof and thereof, and the purchase of the
Restricted Units by such Purchaser do not and will not (a) violate any provision
of any Law, governmental permit, determination or award having applicability to
such Purchaser or any of its Properties, (b) conflict with or result in a
violation of any provision of the organizational documents of such Purchaser or
(c) require any consent (other than standard internal consents), approval or
notice under or result in a violation or breach of or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under any note, bond,
mortgage, license, loan or credit agreement or other instrument or agreement to
which such Purchaser is a party or by which such Purchaser or any of its
Properties may be bound, except in the case of clauses (a) and (c), where such
violation, default, breach, termination, cancellation, failure to receive
consent or approval, or acceleration with respect to the foregoing provisions of
this Section 4.02 would not, individually or in the aggregate, reasonably be
expected to have a Purchaser Material Adverse Effect.
     Section 4.03 Authority. The Purchaser has all necessary corporate, limited
liability company or partnership power and authority to execute, deliver and
perform its obligations under the Basic Documents to which it is a party and to
consummate the transactions contemplated thereby; the execution, delivery and
performance by the Purchaser of the Basic Documents to which it is a party, and
the consummation of the transactions contemplated thereby, have been duly
authorized by all necessary action on its part; and the Basic Documents will
constitute the legal, valid and binding obligations of Purchaser, enforceable in
accordance with their terms,

13



--------------------------------------------------------------------------------



 



except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer and similar Laws affecting creditors’ rights generally or by
general principles of equity, including principles of commercial reasonableness,
fair dealing and good faith.
     Section 4.04 Investment. The Restricted Units are being acquired for such
Purchaser’s own account, the account of its Affiliates, or the accounts of
clients for whom such Purchaser exercises discretionary investment authority
(all of whom the Purchaser hereby represents and warrants are “accredited
investors” within the meaning of Rule 501(a) of Regulation D or “qualified
institutional buyer” within the meaning of Rule 144A promulgated by the
Commission pursuant to the Securities Act), not as a nominee or agent, and with
no present intention of distributing the Restricted Units or any part thereof,
and that such Purchaser has no present intention of selling or granting any
participation in or otherwise distributing the same in any transaction in
violation of the securities Laws of the United States of America or any state,
without prejudice, however, subject to such Purchaser’s right at all times
(subject to such Purchaser’s agreement contained in Section 5.02) to sell or
otherwise dispose of all or any part of the Restricted Units under a
registration statement under the Securities Act and applicable state securities
Laws or under an exemption from such registration available thereunder
(including, without limitation, if available, Rule 144 promulgated thereunder).
If such Purchaser should in the future decide to dispose of any of the
Restricted Units, such Purchaser understands and agrees (a) that it may do so
only (i) in compliance with the Securities Act and applicable state securities
law, as then in effect, or pursuant to an exemption therefrom (including
Rule 144 under the Securities Act) or (ii) in the manner contemplated by any
registration statement pursuant to which such securities are being offered, and
(b) that stop-transfer instructions to that effect will be in effect with
respect to such securities. Notwithstanding the foregoing, any Purchaser may at
any time enter into one or more total return swaps with respect to such
Purchaser’s Restricted Units with a third party or transfer Restricted Units to
an Affiliate of such Purchaser provided that any such transaction is exempt from
registration under the Securities Act.
     Section 4.05 Nature of Purchaser. Such Purchaser represents and warrants
to, and covenants and agrees with, the Partnership that, (a) it is an
“accredited investor” within the meaning of Rule 501(a) of Regulation D or a
“qualified institutional buyer” under Rule 144A as promulgated by the Commission
pursuant to the Securities Act and (b) by reason of its business and financial
experience it has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Restricted Units, is able to bear the economic
risk of such investment and, at the present time, would be able to afford a
complete loss of such investment.
     Section 4.06 Receipt of Information; Authorization. Such Purchaser
acknowledges that it (a) has access to the SEC Documents with the Commission and
(b) has been provided a reasonable opportunity to ask questions of and receive
answers from Representatives of the Partnership regarding such matters.
     Section 4.07 Restricted Securities. Such Purchaser understands that the
Restricted Units it is purchasing are characterized as “restricted securities”
under the federal securities Laws inasmuch as they are being acquired from the
Partnership in a transaction not involving a public offering and that under such
Laws and applicable regulations such securities may be

14



--------------------------------------------------------------------------------



 



resold without registration under the Securities Act only in certain limited
circumstances. In this connection, such Purchaser represents that it is
knowledgeable with respect to Rule 144 of the Commission promulgated under the
Securities Act.
     Section 4.08 Certain Fees. No fees or commissions will be payable by such
Purchaser to brokers, finders, or investment bankers with respect to the sale of
any of the Restricted Units or the consummation of the transactions contemplated
by this Agreement.
     Section 4.09 Legend. It is understood that the certificates evidencing the
Restricted Units will bear the following legend:
“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction. These securities may not be sold or offered for sale except
pursuant to an effective registration statement under the Securities Act or
pursuant to an exemption from registration thereunder, in each case in
accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”
     Section 4.10 No Substantial Security Holders. Such Purchaser represents and
warrants to, and covenants and agrees with, the Partnership that, on the date
hereof and as of the date of Closing (before giving effect to the purchase of
Restricted Units pursuant to this Agreement), such Purchaser and its Affiliates
(a) hold beneficial ownership of less than five percent of the Units of the
Partnership outstanding on the date hereof and (b) hold beneficial ownership of
less than five percent of the outstanding voting power of the Partnership.
     Section 4.11 No Side Agreements. Other than this Agreement, there are no
agreements by, among or between such Purchaser and any of its Affiliates, on the
one hand, and the (i) other Purchasers or their Affiliates, or (ii) the
Partnership and its Affiliates, on the other hand, with respect to the
transactions contemplated hereby nor promises or inducements for future
transactions between or among any of such parties.
     Section 4.12 Short Selling. Such Purchaser has not engaged in any Short
Sales involving Units owned by it between the time it first began discussions
with the Partnership about the transaction contemplated by this Agreement and
the date hereof (it being understood that the entering into of a total return
swap should not be considered a short sale).
     Section 4.13 Record Date; Distributions. The Board of directors of the
General Partner approved a cash distribution attributable to the second quarter
of 2008, which was paid on August 14, 2008 to Unitholders of record at the close
of business on July 31, 2008. Each Purchaser acknowledges that it will not be
entitled to any distribution or other dividend from the Partnership attributable
to the second quarter of 2008 with respect to the Restricted Units.

15



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS
     Section 5.01 Issuer Lock-Up/Subsequent Issuances of Units. Without the
written consent of the holders of a majority of the Restricted Units, from the
signing date of the Agreement until the Lock-Up Date, the Partnership shall not
grant, issue or sell any Units or other equity or voting securities of the
Partnership or any securities convertible thereinto or exchangeable therefor, or
take any other action that may result in the issuance of any of the foregoing,
other than (i) the issuance of options or Units under the El Paso GP LTIP, or
the issuance of Units upon the exercise of awards issued under the El Paso GP
LTIP, (ii) the issuance of the Units pursuant to the Contribution Agreement,
(iii) the issuance or sale of Units at a price no less than 110% of the Unit
Purchase Price (including, and not net of, any underwriting discounts and
commissions or placement fees), and (iv) Units issued as consideration for, or
to finance the acquisition of, assets or equity. Notwithstanding the foregoing,
the Partnership shall not sell, offer for sale or solicit offers to buy any
security (as defined in the Securities Act) that would be integrated with the
sale of the Restricted Units in a manner that would require the registration
under the Securities Act of the sale of the Restricted Units to the Purchasers.
     Section 5.02 Purchaser Lock-Ups. Without the prior written consent of the
Partnership, each Purchaser agrees that neither such Purchaser nor any of its
Affiliates will offer, sell, pledge or otherwise transfer or dispose of any of
its Restricted Units prior to the Lock-Up Date; provided, however, that any
Purchaser may, (i) subject Section 8.04(c), enter into one or more total return
swaps or similar transactions at any time with respect to the Restricted Units
purchased by such Purchaser provided that such transaction is exempt from
registration under the Securities Act and (ii) transfer its Restricted Units to
an Affiliate of such Purchaser or to any other Purchaser or an Affiliate of such
other Purchaser, provided that any such Affiliate transferee agrees to the
restrictions set forth in this Section 5.02.
     Section 5.03 Taking of Necessary Action. Each of the Parties hereto shall
use its commercially reasonable efforts promptly to take or cause to be taken
all action and promptly to do or cause to be done all things necessary, proper
or advisable under applicable Law and regulations to consummate and make
effective the transactions contemplated by this Agreement. Without limiting the
foregoing, the Partnership and each Purchaser shall use its commercially
reasonable efforts to make all filings and obtain all consents of Governmental
Authorities that may be necessary or, in the reasonable opinion of the other
Parties, as the case may be, advisable for the consummation of the transactions
contemplated by the Basic Documents.
     Section 5.04 Disclosure; Public Filings. The Partnership may, without prior
written consent or notice, (i) file this Agreement as an exhibit to an Exchange
Act report and (ii) disclose information with respect to any Purchaser solely to
the extent required by applicable Law or the rules and regulations of the
Commission or any regulatory agency, the NYSE or other exchange on which
securities of the Partnership are listed or traded.
     Section 5.05 Other Actions. The Partnership shall file prior to the Closing
a supplemental listing application with the NYSE to list the Restricted Units.

16



--------------------------------------------------------------------------------



 



     Section 5.06 Use of Proceeds. The Partnership shall use the collective
proceeds from the sale of the Restricted Units to partially fund the acquisition
of an incremental interest of 15 percent of Southern Natural Gas Company and
30 percent of Colorado Interstate Gas Company from El Paso Corporation and its
Affiliates. If the transactions contemplated by Contribution Agreement are not
closed concurrently with the Closing or within two Business Days thereafter, the
Partnership shall return the Commitment Purchase Amount paid to the Partnership
to the applicable Purchasers within two Business Days of receipt thereof and the
Purchaser shall promptly return all Restricted Units to the Partnership.
     Section 5.07 Partnership Fees. The Partnership agrees that it will
indemnify and hold harmless each of the Purchasers from and against any and all
claims, demands, or liabilities for broker’s, finder’s, placement, or other
similar fees or commissions incurred by the Partnership or alleged to have been
incurred by the Partnership in connection with the sale of Restricted Units or
the consummation of the transactions contemplated by this Agreement.
     Section 5.08 Purchaser Fees. Each Purchaser agrees, severally and not
jointly with the other Purchasers, that it will indemnify and hold harmless the
Partnership from and against any and all claims, demands, or liabilities for
broker’s, finder’s, placement, or other similar fees or commissions incurred by
such Purchaser or alleged to have been incurred by such Purchaser in connection
with the purchase of Restricted Units or the consummation of the transactions
contemplated by this Agreement.
     Section 5.09 Certain Special Allocations of Book and Taxable Income. To the
extent that the Unit Purchase Price differs from the trading price of the Units
on the NYSE as of the Closing Date (the “Private Placement Value”), the General
Partner intends to specially allocate Partnership items of book and taxable
income, gain, loss or deduction to the Purchasers so that their capital accounts
in their Restricted Units are equal, on a per-Unit basis, with the capital
accounts of the other holders of Units (and thus to assure fungibility of all
Units). Such special allocation will occur upon the earlier to occur of any
taxable period of the Partnership ending upon, or after, (a) a book-up event or
book-down event in accordance with Treasury
Regulation Section 1.704-1(b)(2)(iv)(f) or a sale of all or substantially all of
the assets of the Partnership occurring after the date of the issuance of the
Restricted Units, or (b) the transfer of the Restricted Units to a Person that
is not an Affiliate of the Purchaser, in which case, such allocation shall be
made only with respect to the Restricted Units so transferred. A Purchaser
holding a Restricted Unit shall be required to provide notice to the General
Partner of a transfer of a Restricted Unit to a Person who is not an Affiliate
of the Purchaser no later than the last Business Day of the calendar year during
which such transfer occurred, unless by virtue of the application of clause
(a) above, the General Partner has determined that the capital accounts of Units
transferred are equal, on a per-Unit basis, with the capital accounts of the
other holders of Units. The initial capital account balance in respect of each
Restricted Unit shall be the Private Placement Value for such Restricted Unit.
To provide Purchasers of the Restricted Units with a net capital account in the
Restricted Units on the date of purchase equal to the Unit Purchase Price paid
by those Purchasers for the Restricted Units, immediately following the creation
of a capital account balance in respect of each Restricted Unit, each holder
acquiring a Restricted Unit at original issuance shall be deemed to have
(x) received a cash distribution in respect of each Restricted Unit in an amount
equal to any excess of the Private Placement Value over the Unit Purchase Price
of the Restricted Unit or (y) made a cash contribution in respect of each

17



--------------------------------------------------------------------------------



 



Restricted Unit in an amount equal to any excess of the Unit Purchase Price over
the Private Placement Value of the Restricted Unit.
     Section 5.10 Non-Disclosure; Interim Public Filings. The Partnership shall,
on or before 8:30 a.m., New York time, on the first Business Day following
execution of this Agreement, issue a press release disclosing all material terms
of the transactions contemplated hereby. Before 8:30 a.m., New York time, on the
fourth Business Day following the Closing Date, the Partnership shall file a
Current Report on Form 8-K with the Commission (the “8-K Filing”) describing the
terms of the transactions contemplated by this Agreement and the other Basic
Documents and including as exhibits to such Current Report on Form 8-K this
Agreement and the other Basic Documents, in the form required by the Exchange
Act.
     Section 5.11 Acknowledgement and Agreement Regarding Short Sales. Each
Purchaser understands and acknowledges, severally and not jointly with any other
Purchaser, that the Commission currently takes the position that coverage of
short sales of securities “against the box” prior to the effective date of a
registration statement or prior to being eligible to sell in reliance upon the
exemption provided in Rule 144 of the Securities Act is a violation of Section 5
of the Securities Act. Each Purchaser agrees, severally and not jointly, that it
will not engage in any Short Sales that result in the disposition of the
Restricted Units acquired hereunder by the Purchaser until such time as the
Purchaser or its permitted assigns is eligible to resell the Restricted Units in
reliance upon Rule 144 of the Securities Act (it being understood that the
entering into of a total return swap should not be considered a Short Sale of
Units). No Purchaser makes any representation, warranty or covenant hereby that
it will not engage in Short Sales in the securities of the Partnership otherwise
owned by such Purchaser or borrowed from a broker after the date the press
release contemplated by this Agreement is issued by the Partnership.
     Section 5.12 Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Restricted Units held by the Purchaser to the public without
registration, the Partnership agrees to:
     (a) File with the Commission all required reports under Section 13 or 15(d)
of the Exchange Act, as applicable, for the time periods required under
Rule 144(c)(1) promulgated under the Securities Act;
     (b) So long as the Purchaser owns any Restricted Units, furnish, unless
otherwise available via EDGAR, to such Purchaser forthwith upon request a copy
of the most recent annual or quarterly report of the Partnership, and such other
reports and documents so filed as such Purchaser may reasonably request in
availing itself of any rule or regulation of the Commission allowing such
Purchaser to sell any such securities without registration; and
     (c) take such additional actions as may be reasonably required to permit
the sale of the Restricted Units pursuant to Rule 144 as a result of subsequent
amendments or modifications thereto.
     Section 5.13 Failure to Timely File Required Documents with the Commission.

18



--------------------------------------------------------------------------------



 



     (a) If the Partnership fails for any reason to comply with the provisions
of Section 5.12 during the period beginning on the date which is six months from
the Closing Date and ending one year from the Closing Date, then the Partnership
shall pay each Purchaser or its permitted assigns an amount equal to the
Liquidated Damages Amount for each day on which such Purchaser or its permitted
assigns is unable to sell its Restricted Units pursuant to Rule 144 under the
Securities Act as a result of such failure to comply with Section 5.12. Any such
amounts shall be paid as liquidated damages and not as a penalty.
     (b) The Liquidated Damages Amount shall accrue on a daily basis and shall
be paid to each Purchaser or its permitted assigns within five Business Days of
end of the month in which it accrues. Any payments made pursuant to this
Section 5.13(b) shall constitute the Purchaser’s exclusive remedy for such
events. The Liquidated Damages Amount imposed hereunder shall be paid to the
Purchaser or its permitted assigns in cash or immediately available funds;
provided, however, if the Partnership certifies that it is unable to pay
liquidated damages in cash or immediately available funds because such payment
will violate a covenant in an existing credit agreement or other indebtedness,
then the Partnership may pay the liquidated damages in kind in the form of the
issuance of additional Units, unless otherwise not permitted. Upon any issuance
of Units as liquidated damages, the Partnership shall promptly prepare and file
a supplemental listing application with the NYSE to list such additional Units.
The determination of the number of Units to be issued as liquidated damages
shall be equal to the average of the closing sales prices of the Partnership’s
Units for the ten (10) trading days immediately preceding the date on which the
liquidated damages payment is due, less a discount of 2%.
ARTICLE VI
CLOSING CONDITIONS
Section 6.01 Conditions to the Closing.
     (a) Mutual Conditions. The respective obligation of each Party to
consummate the purchase and issuance and sale of the Restricted Units shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by a particular Party on
behalf of itself in writing, in whole or in part, to the extent permitted by
applicable Law):
     (i) no Law shall have been enacted or promulgated, and no action shall have
been taken, by any Governmental Authority of competent jurisdiction which
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated by this
Agreement or makes the transactions contemplated by this Agreement illegal; and
     (ii) there shall not be pending any Action by any Governmental Authority
seeking to restrain, preclude, enjoin or prohibit the transactions contemplated
by this Agreement.

19



--------------------------------------------------------------------------------



 



     (b) Each Purchaser’s Conditions. The respective obligation of each
Purchaser to consummate the purchase of its Restricted Units shall be subject to
the satisfaction on or prior to the Closing Date of each of the following
conditions (any or all of which may be waived by a particular Purchaser on
behalf of itself in writing, in whole or in part, to the extent permitted by
applicable Law):
     (i) the Partnership shall have performed and complied with the covenants
and agreements contained in this Agreement that are required to be performed and
complied with by the Partnership on or prior to the Closing Date;
     (ii) the representations and warranties of the Partnership contained in
this Agreement that are qualified by materiality or Partnership Material Adverse
Effect shall be true and correct when made and as of the Closing Date and all
other representations and warranties shall be true and correct in all material
respects when made and as of the Closing Date, in each case as though made at
and as of the Closing Date (except that representations made as of a specific
date shall be required to be true and correct as of such date only);
     (iii) since the date of this Agreement, no Partnership Material Adverse
Effect shall have occurred and be continuing;
     (iv) the Partnership shall have submitted to the NYSE a Supplemental
Listing Application with respect to the Restricted Units and no notice of
delisting from the NYSE with respect to the Units; and
     (v) the Partnership shall have delivered, or caused to be delivered, to the
Purchasers at the Closing, the Partnership’s closing deliveries described in
Section 6.02.
     (c) The Partnership’s Conditions. The obligation of the Partnership to
consummate the sale of the Restricted Units to each of the Purchasers shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions with respect to each Purchaser individually and not the
Purchasers jointly (any or all of which may be waived by the Partnership in
writing, in whole or in part, to the extent permitted by applicable Law):
     (i) each Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by that Purchaser on or prior to the Closing Date;
     (ii) the representations and warranties of each Purchaser contained in this
Agreement that are qualified by materiality or Purchaser Material Adverse Effect
shall be true and correct when made and as of the Closing Date and all other
representations and warranties of the Purchasers shall be true and correct in
all material respects when made and as of the Closing Date, in each case as
though made at and as of the Closing Date (except that representations made as
of a specific date shall be required to be true and correct as of such date
only);

20



--------------------------------------------------------------------------------



 



     (iii) since the date of this Agreement, no Purchaser Material Adverse
Effect shall have occurred and be continuing; and
     (iv) each Purchaser shall have delivered, or caused to be delivered, to the
Partnership at the Closing, such Purchaser’s closing deliveries described in
Section 6.03.
     Section 6.02 Partnership Deliveries. At the Closing, subject to the terms
and conditions of this Agreement, the Partnership will deliver, or cause to be
delivered, to each Purchaser:
     (a) The Restricted Units by delivering certificates (bearing the legend set
forth in Section 4.09 and meeting the requirements of the Partnership Agreement)
evidencing such Restricted Units at the Closing, all free and clear of any
Liens, encumbrances or interests of any other party other than restrictions on
transfer imposed by federal and state securities Laws and those imposed by such
Purchaser; provided, however, that such certificates representing the Restricted
Units may be delivered within seven (7) Business Days of the Closing Date;
     (b) Copies of (i) the Certificate of Limited Partnership of the Partnership
and (ii) the Certificate of Formation of the General Partner, each certified by
the Secretary of State of the State of Delaware, dated as of a recent date, and
as certified pursuant to Section 6.02(h);
     (c) A certificate of the Secretary of State of the State of Delaware, dated
as of a recent date, that each of the Partnership and the General Partner is in
good standing;
     (d) A cross-receipt, dated the Closing Date, executed by the Partnership
and delivered to each Purchaser certifying that it has received the Commitment
Purchase Amount with respect to the Restricted Units issued and sold to such
Purchaser;
     (e) An opinion addressed to the Purchasers from legal counsel to the
Partnership, dated the Closing Date, substantially similar in substance to the
form of opinion attached to this Agreement as Exhibit A; and
     (f) A certificate of the Secretary or Assistant Secretary of the General
Partner, on behalf of itself and the Partnership, certifying as to (i) the
Certificate of Limited Partnership of the Partnership; (ii) the Certificate of
Formation of the General Partner; (iii) the Partnership Agreement; (iv) the
limited liability company agreement of the General Partner; (v) board
resolutions authorizing the execution and delivery of the Basic Documents and
the consummation of the transactions contemplated thereby and hereby; and
(vi) the incumbent officers authorized to execute the Basic Documents, setting
forth the name and title and bearing the signatures of such officers.
     Section 6.03 Purchaser Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, each Purchaser will deliver, or cause to be
delivered:
     (a) payment to the Partnership of such Purchaser’s Commitment Purchase
Amount by wire transfer(s) of immediately available funds; and

21



--------------------------------------------------------------------------------



 



     (b) a cross-receipt, dated the Closing Date, executed by such Purchaser and
delivered to the Partnership certifying that such Purchaser has received
certificates evidencing the number of Restricted Units set forth below the name
of such Purchaser on the attached signature pages.
ARTICLE VII
INDEMNIFICATION, COSTS AND EXPENSES
     Section 7.01 Indemnification by the Partnership. The Partnership agrees to
indemnify each Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from, and hold each of them harmless against, any and all
losses, actions, suits, proceedings (including any investigations, litigation or
inquiries), demands and causes of action, and, in connection therewith, and
promptly on demand, pay and reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including
the reasonable fees and disbursements of counsel and all other reasonable
expenses incurred in connection with investigating, defending or preparing to
defend any such matter that may be incurred by them or asserted against or
involve any of them as a result of, arising out of, or in any way related to the
breach of any of the representations, warranties or covenants of the Partnership
contained herein; provided that such claim for indemnification relating to a
breach of a representation or warranty is made prior to the expiration of such
representation or warranty; and provided further, that no Purchaser Related
Party shall be entitled to recover special, consequential (including lost
profits) or punitive damages. Notwithstanding anything to the contrary,
consequential damages shall not be deemed to include diminution in value of the
Restricted Units, which is specifically included in damages covered by Purchaser
Related Parties’ indemnification.
     Section 7.02 Indemnification by Purchasers. Each Purchaser agrees,
severally and not jointly, to indemnify the Partnership, the General Partner and
their respective Representatives (collectively, “Partnership Related Parties”)
from, and hold each of them harmless against, any and all losses, actions,
suits, proceedings (including any investigations, litigation, or inquiries),
demands and causes of action and, in connection therewith, and promptly upon
demand, pay and reimburse each of them for all costs, losses, liabilities,
damages, or expenses of any kind or nature whatsoever, including, without
limitation, the reasonable fees and disbursements of counsel and all other
reasonable expenses incurred in connection with investigating, defending or
preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
such Purchaser contained herein; provided that such claim for indemnification
relating to a breach of a representation or warranty is made prior to the
expiration of such representation or warranty; and provided further, that no
Partnership Related Party shall be entitled to recover special, consequential
(including lost profits) or punitive damages.
     Section 7.03 Indemnification Procedure. Promptly after any Partnership
Related Party or Purchaser Related Party (hereinafter, the “Indemnified Party”)
has received notice of any indemnifiable claim hereunder, or the commencement of
any action or proceeding by a third party, which the Indemnified Party believes
in good faith is an indemnifiable claim under this Agreement, the Indemnified
Party shall give the indemnitor hereunder (the “Indemnifying Party”) written
notice of such claim or the commencement of such action or proceeding, but

22



--------------------------------------------------------------------------------



 



failure to so notify the Indemnifying Party will not relieve the Indemnifying
Party from any liability it may have to such Indemnified Party hereunder except
to the extent that the Indemnifying Party is materially prejudiced by such
failure. Such notice shall state the nature and the basis of such claim to the
extent then known.
     The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include
furnishing the Indemnifying Party with any books, records and other information
reasonably requested by the Indemnifying Party and in the Indemnified Party’s
possession or control. Such cooperation of the Indemnified Party shall be at the
cost of the Indemnifying Party. After the Indemnifying Party has notified the
Indemnified Party of its intention to undertake to defend or settle any such
asserted liability, and for so long as the Indemnifying Party diligently pursues
such defense, the Indemnifying Party shall not be liable for any additional
legal expenses incurred by the Indemnified Party in connection with any defense
or settlement of such asserted liability; provided, however, that the
Indemnified Party shall be entitled (i) at its expense, to participate in the
defense of such asserted liability and the negotiations of the settlement
thereof and (ii) if (A) the Indemnifying Party has failed to assume the defense
or employ counsel reasonably acceptable to the Indemnified Party or (B) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
shall not settle any indemnified claim without the consent of the Indemnified
Party, unless the settlement thereof imposes no liability or obligation on,
involves no admission of wrongdoing or malfeasance by, and includes a complete
release from liability of, the Indemnified Party.
ARTICLE VIII
MISCELLANEOUS
     Section 8.01 Interpretation. Article, Section, Schedule, and
Exhibit references are to this Agreement, unless otherwise specified. All
references to instruments, documents, contracts, and agreements are references
to such instruments, documents, contracts, and agreements as the same may be
amended, supplemented, and otherwise modified from time to time, unless
otherwise specified. The word “including” shall mean “including but not limited
to.” Whenever any Party has an obligation under the Basic Documents, the expense
of complying with such obligation shall be an expense of such Party unless
otherwise specified therein. Whenever any determination, consent or approval is
to be made or given by a Purchaser under the Basic Documents, such action shall
be in such Purchaser’s sole discretion unless otherwise specified

23



--------------------------------------------------------------------------------



 



therein. If any provision in the Basic Documents is held to be illegal, invalid,
not binding, or unenforceable, such provision shall be fully severable and the
Basic Documents shall be construed and enforced as if such illegal, invalid, not
binding, or unenforceable provision had never comprised a part of the Basic
Documents, and the remaining provisions shall remain in full force and effect.
The Basic Documents have been reviewed and negotiated by sophisticated parties
with access to legal counsel and shall not be construed against the drafter.
     Section 8.02 Survival of Provisions. The representations and warranties set
forth in Sections 3.02, 3.04, 3.06, 3.07, 3.12, 3.13, 4.03, 4.04, 4.05, 4.06,
4.07, 4.08, 4.09 4.10 and 4.13 of this Agreement shall survive the execution and
delivery of this Agreement indefinitely, and the other representations and
warranties set forth in this Agreement shall survive for a period of twelve
(12) months following the Closing Date regardless of any investigation made by
or on behalf of the Partnership or any Purchaser. The covenants made in this
Agreement or any other Basic Document shall survive the closing of the
transactions described herein and remain operative and in full force and effect
regardless of acceptance of any of the Restricted Units and payment therefor and
repayment, conversion or repurchase thereof. All indemnification obligations of
the Partnership and the Purchasers pursuant to this Agreement and the provisions
of Article VII shall remain operative and in full force and effect unless such
obligations are expressly terminated in a writing by the Parties, regardless of
any purported general termination of this Agreement.
     Section 8.03 No Waiver; Modifications in Writing.
     (a) Delay. No failure or delay on the part of any Party in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a Party at Law or in equity or otherwise.
     (b) Specific Waiver. Except as otherwise provided herein, no amendment,
waiver, consent, modification, or termination of any provision of this Agreement
or any other Basic Document shall be effective unless signed by each of Parties
or each of the original signatories thereto affected by such amendment, waiver,
consent, modification, or termination. Any amendment, supplement or modification
of or to any provision of this Agreement or any other Basic Document, any waiver
of any provision of this Agreement or any other Basic Document, and any consent
to any departure by the Partnership from the terms of any provision of this
Agreement or any other Basic Document shall be effective only in the specific
instance and for the specific purpose for which made or given. Except where
notice is specifically required by this Agreement, no notice to or demand on the
Partnership in any case shall entitle the Partnership to any other or further
notice or demand in similar or other circumstances.
     Section 8.04 Binding Effect; Assignment
     (a) Binding Effect. This Agreement shall be binding upon the Partnership,
each Purchaser, and their respective successors and permitted assigns. Except as

24



--------------------------------------------------------------------------------



 



expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the Parties to this
Agreement and as provided in Article VII, and their respective successors and
permitted assigns.
     (b) Assignment of Restricted Units. All or any portion of a Purchaser’s
Restricted Units purchased pursuant to this Agreement may be sold, assigned or
pledged by such Purchaser, subject to compliance with applicable securities
Laws, Section 4.04 and Section 5.02.
     (c) Assignment of Rights. Each Purchaser under this Agreement may assign
all or any portion of its rights hereunder without the consent of the
Partnership to (i) any Affiliate of such Purchaser or (ii) in connection with a
total return swap or similar transaction with respect to the Restricted Units
purchased by such Purchaser; provided, in each case, the assignee shall be
deemed to be a Purchaser hereunder with respect to such assigned rights and
shall agree to be bound by the provisions of this Agreement. Except as expressly
permitted by this Section 8.04(c), such rights may not otherwise be transferred
except with the prior written consent of the Partnership (which consent shall
not be unreasonably withheld).
     Section 8.05 Aggregation of Restricted Units. All Restricted Units held or
acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.
     Section 8.06 [Reserved]
     Section 8.07 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by regular mail, registered or certified
mail, return receipt requested, telecopy, air courier guaranteeing overnight
delivery, electronic mail or personal delivery to the addresses listed on the
signature page of this Agreement or to such other address as the Partnership or
such Purchaser may designate in writing. All notices and communications shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; at the time of transmittal, if sent via electronic mail; upon actual
receipt if sent by registered or certified mail, return receipt requested, or
regular mail, if mailed; when receipt acknowledged, if sent via facsimile; and
upon actual receipt when delivered by air courier guaranteeing overnight
delivery.
     Section 8.08 Removal of Legend. In connection with a sale of the Restricted
Units by a Purchaser in reliance on Rule 144, the applicable Purchaser or its
broker shall deliver to the transfer agent and the Partnership a broker
representation letter providing to the transfer agent and the Partnership any
information the Partnership deems necessary to determine that the sale of the
Restricted Units is made in compliance with Rule 144, including, as may be
appropriate, a certification that the Purchaser is not an affiliate of the
Partnership and regarding the length of time the Restricted Units have been
held. Upon receipt of such representation letter the Partnership, the
Partnership shall promptly direct its transfer agent to exchange unit
certificates bearing a restrictive legend for unit certificates without the
legend (or a credit for such shares to book-entry accounts maintained by the
transfer agent), including the legend referred to in Section 4.09, and the
Partnership shall bear all costs associated therewith, including any legal
opinion

25



--------------------------------------------------------------------------------



 



required by the transfer agent in connection therewith. After any Purchaser or
its permitted assigns have held the Restricted Units for one year, if such
Restricted Units still bear the restrictive legend referred to in Section 4.09,
the Partnership agrees to take all steps necessary to promptly effect the
removal of the legend described in Section 4.09 from the Restricted Units, and
the Partnership shall bear all costs associated therewith, regardless of whether
the request is made in connection with a sale or otherwise, so long as such
Purchaser or its permitted assigns provide to the Partnership any information
the Partnership deems necessary to determine that the legend is no longer
required under the Securities Act or applicable state laws, including a
certification that the holder is not an affiliate of the Partnership and
regarding the length of time the Restricted Units have been held.
     Section 8.09 Entire Agreement. This Agreement and the other Basic Documents
are intended by the Parties as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the Parties hereto and thereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein with
respect to the rights granted by the Partnership or a Purchaser set forth herein
and therein. This Agreement and the other Basic Documents supersede all prior
agreements and understandings between the Parties with respect to such subject
matter. The Schedules and Exhibits referred to herein and attached hereto are
incorporated herein by reference, and unless the context expressly requires
otherwise, are incorporated in the definition of “Agreement.”
     Section 8.10 Governing Law. This Agreement will be construed in accordance
with and governed by the Laws of the State of Texas without regard to principles
of conflicts of Laws that would apply the substantive law of some other
jurisdiction.
     Section 8.11 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different Parties hereto in separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement.
     Section 8.12 Expenses. If any action at law or equity is necessary to
enforce or interpret the terms of the Basic Documents, the prevailing party
shall be entitled to reasonable attorney’s fees, out-of-pocket costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.
     Section 8.13 Obligations Limited to Parties to Agreement. Each of the
Parties hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) shall have any obligation hereunder
and that, notwithstanding that one or more of the Purchasers may be a
corporation, partnership or limited liability company, no recourse under this
Agreement or the other Basic Documents or under any documents or instruments
delivered in connection herewith or therewith shall be had against any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the Purchaser or
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that

26



--------------------------------------------------------------------------------



 



no personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, as such, for any obligations of the Purchasers under this
Agreement or the other Basic Documents or any documents or instruments delivered
in connection herewith or therewith or for any claim based on, in respect of or
by reason of such obligation or its creation, except in each case for any
assignee of a Purchaser hereunder.
     Section 8.14 Waiver of Preemptive Right by General Partner. The General
Partner hereby waives (for itself and on behalf of its Affiliates) its
preemptive rights provided under Sections 5.2(b) and Section 5.8 of the
Partnership Agreement with respect to the issuances of Partnership Securities
pursuant to this Agreement.
     Section 8.15 Termination.
     (a) Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by the mutual written consent
of the Purchasers entitled to purchase a majority of the Restricted Units and
the Partnership.
     (b) Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing:
     (i) if a statute, rule, order, decree or regulation shall have been enacted
or promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction which permanently restrains, precludes,
enjoins or otherwise prohibits the consummation of the transactions contemplated
by this Agreement or makes the transactions contemplated by this Agreement
illegal; or
     (ii) if the Closing shall not have occurred on or before October 2, 2008.
     (c) In the event of the termination of this Agreement as provided in
Sections 8.15(a) or 8.15(b), this Agreement shall forthwith become null and
void. In the event of such termination, there shall be no liability on the part
of any Party hereto, except as set forth in Article VII of this Agreement and
except with respect to the requirement to comply with any confidentiality
agreement in favor of the Partnership; provided that nothing herein shall
relieve any party from any liability or obligation with respect to any willful
breach of this Agreement.
[Signature Pages to Follow.]

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as
of the date first above written.

                  EL PASO PIPELINE PARTNERS, L.P.    
 
                By: El Paso Pipeline GP Company, L.L.C.,    
 
      its General Partner    
 
           
 
  By:
Name:     /s/ Robert W. Baker
 
Robert W. Baker    
 
  Title:   Executive Vice President and General Counsel    
 
                EL PASO PIPELINE GP COMPANY, L.L.C.    
 
           
 
  By:
Name:      /s/ Robert W. Baker
 
Robert W. Baker    
 
  Title:   Executive Vice President and General Counsel    

Signature Page to Securities Purchase Agreement

 



--------------------------------------------------------------------------------



 



PURCHASERS

     
Name of Purchaser:
        NGPMR MLP Opportunity Fund Company, LLC.
 
     
Signature of Authorized Signatory of Purchaser:
     /s/ John T. Raymond  
 
           
Name of Authorized Signatory:
     John T. Raymond
 
   
 
   
Title of Authorized Signatory:
     Managing Partner and CEO
 
   
 
   
 
         
Email Address of Purchaser:
     jlampert@ngpmr.com
 
   
 
   
Fax Number of Purchaser:
     972.432.1801
 
   
 
   
Telephone Number of Purchaser:
     972.432.1802
 
   
 
   
Address for Notice of Purchaser:
     125 John Carpenter Freeway, Suite 600
 
   
 
   
 
     Irving, Texas 75062
 
   
 
   
 
   
 
   
 
   
 
    Address for Delivery of Shares for Purchaser (if not same as address for
notice):
 
   
 
   
 
   
 
   
 
   
 
   
 
      Subscription Amount:   $9,999,924.00
 
    Units:   582,000

Signature Page to Securities Purchase Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Legal Opinion
     The Partnership shall furnish to the Purchasers at the Closing an opinion
of Andrews Kurth LLP, counsel for the Partnership, addressed to the Purchasers
and dated the Closing Date, stating that:
     a. Existence and Good Standing of the Partnership and the General Partner.
Each of the Partnership and the General Partner is validly existing and in good
standing as a limited partnership or limited liability company, respectively,
under the Delaware LP Act and the Delaware Limited Liability Company Act (the
“Delaware LLC Act”), respectively. The Partnership has the limited partnership
power and authority under the laws of the State of Delaware to execute and
deliver, and incur and perform all of its obligations under the Securities
Purchase Agreement.
     b. Capitalization. As of the Closing Date and immediately prior to the
issuance of the Restricted Units pursuant to the Securities Purchase Agreement
and the Contribution Agreement, the issued and outstanding limited partner
interests of the Partnership consist of [57,196,211] Units, [27,727,411]
Subordinated Units and the Incentive Distribution Rights and the only issued and
outstanding general partner interest is the General Partner’s 2% general partner
interest.
     c. Valid Issuance of Partnership Entity Equity. All of the outstanding
Units have been duly authorized and validly issued in accordance with the
Delaware LP Act and the Partnership Agreement and are fully paid (to the extent
required by the Delaware LP Act and the Partnership Agreement) and
non-assessable (except as such non-assessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).
     d. Due Authorization; Valid Issuance of Restricted Units. The issuance and
sale of the Restricted Units have been duly authorized on behalf of the
Partnership. When delivered to and paid for by the Purchasers in accordance with
the terms of the Securities Purchase Agreement, the Restricted Units will be
validly issued in accordance with the Delaware LP Act and the Partnership
Agreement, fully paid (to the extent required by the Delaware LP Act and the
Partnership Agreement) and non-assessable (except as such non-assessability may
be affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).
     e. No Violations. None of (i) the execution and delivery by the Partnership
of the Securities Purchase Agreement or (ii) the consummation by the Partnership
of the issuance and sale of the Restricted Units (A) constituted, constitutes or
will constitute a violation of the Partnership’s Certificate of Limited
Partnership or the Partnership Agreement, (B) constitutes or will constitute a
breach or violation of, or a default under (or an event which, with notice or
lapse of time or both, would constitute such an event), any agreement filed as
an exhibit to the SEC Documents, or (C) resulted, results or will result in any
violation of the Delaware LP Act, the Delaware LLC Act or any applicable laws of
the United States of America, which violations, in the case of clauses (B) or
(C) would be reasonably expected to have a Partnership Material Adverse Effect;
provided, however, such counsel may express no opinion pursuant to this
Exhibit A – Page 1

 



--------------------------------------------------------------------------------



 



paragraph with respect to federal securities Laws or state securities or “Blue
Sky” Laws or other anti-fraud Laws.
     f. Due Authorization of Transaction and Related Documents. The Securities
Purchase Agreement has been duly authorized and validly executed and delivered
on behalf of the Partnership.
     g. Enforceability. The Securities Purchase Agreement constitutes a valid
and binding obligation of the Partnership, enforceable against the Partnership
in accordance with its terms under the applicable laws of the State of Texas,
except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer and similar Laws affecting creditors’ rights generally or by
general principles of equity, including principles of commercial reasonableness,
fair dealing and good faith, as well as other customary exceptions for
agreements of these types to be set forth in such opinion.
     h. No Approvals. No Governmental Approval, which has not been obtained or
taken and is not in full force and effect, is required to authorize, or is
required for, the execution and delivery by the Partnership of the Securities
Purchase Agreement or the consummation its obligations thereunder. As used in
this paragraph, “Governmental Approval” means any consent, approval, license,
authorization or validation of, or filing, recording or registration with, any
executive, legislative, judicial, administrative or regulatory body of the State
of Delaware or the United States of America, pursuant to the Delaware LP Act,
the Delaware LLC Act or any applicable laws of the United States of America.
     i. Investment Company. The Partnership is not an “investment company”
within the meaning of said term as used in the Investment Company Act of 1940,
as amended.
     j. Valid Private Placement. Assuming (i) the accuracy of the
representations and warranties of the Partnership and each Purchaser contained
in the Securities Purchase Agreement and (ii) the due performance by the
Partnership and each of the Purchasers of the covenants and agreements set forth
in the Securities Purchase Agreement, the offer, issuance and sale of the
Restricted Units by the Partnership to the Purchasers pursuant to the Securities
Purchase Agreement in the manner contemplated by the Securities Purchase
Agreement do not require registration under the Securities Act.
     k. Preemptive Rights. Except for rights that have been waived, there are no
preemptive rights or other rights to subscribe for or to purchase, any
partnership interests in the Partnership under the Partnership’s Certificate of
Limited Partnership and the Partnership Agreement.
     l. Registration Rights. Neither the offering nor the sale of the Restricted
Units pursuant to the Securities Purchase Agreement gives rise under any
existing agreement to which the Partnership is a party that have been certified
to such counsel as containing any registration rights for securities of the
Partnership.
Exhibit A – Page 2

 